      Case 2:19-bk-56885                            Doc 821            Filed 01/30/20 Entered 01/30/20 14:57:02                                                         Desc Main
                                                                      Document     Page 1 of 22

                                                       TRANSMITTAL OF FINANCIAL REPORTS AND
                                                         CERTIFICATION OF COMPLIANCE WITH
                                                 UNITED STATES TRUSTEE OPERATING REQUIREMENTS FOR
                                                            THE PERIOD END: December 31, 2019

IN RE:                                                                                                              CASE NO:       19-56885 (JEH)
                                                                                                                    CHAPTER 11
MURRAY ENERGY HOLDINGS CO.. et al..                                                                                 JUDGE:    Judge John E. Hoffinan, Jr.
                    Debtor

As a debtor in possession, I affinu:

I.       TI1at I have reviewed the financial statements attached hereto, consisting of

              X         Operating Statement                                 (Form 2)
              X         Balance Sheet                                       \Fonn 3)
              X         Summary of Operation,                               (Form4)
              X         Monthly Cash Statement                              (Form 5)
              X         Cash Report                                        (Fom15A)
              X         Schedule of Cash Disbursement                      (Form5B)
              X         Statement of Compensation                           (Form 6)
              X         Schedule of In-Force Insurance                      (Fonn 7)

and that they have been prepared in accordance with normal and customary accounting practices, and fairly and accurately reflect the debtor',
financial activity for the period stated.

2.      That the insurance, including workers' compensation and unemployment insurance, as described in Section4 of the Reporting Requiremen1
For Chapter I I Cases is in effect and, (lf not, attach a written explanation:

                        YES              X                      NO

3.       TI1at all postpetition taxes as described in Section I and 14 of the Operating instruction and Reporting Requirements for Chapter 11 cases an
current. (lf not, attach a written explanation'.

                        YES              X                      NO

4.         No professional fees (attorney, accountant, etc.) have been paid without specific court authorization
(If not, attach a written explanation)

                        YES              X                      NO

5.        All United States Trustee Quarterly fees have been paid and are current (see explanation below·

                        YES              X                      NO


6.         Have you filed your prepetition tax returns
(If not, attach a written explanation)

                        YES              X                      NO


I hereby certify, under penalty of perjury, that the information provided above and in the attached
information and belief



                                                                                                                b or in Possession, by
                                                                                                               � �

                                                                                                                                          M0orc.
                                                                                                                                    X ,Ct\\ ,�o.� �
                                                                                                                     K.\&��-
                                                                                                                    Name (Printed):

                                                                                                                   �c..1-.\ ..                    1
                                                                                                                    Title:

                                                                                                                     •\3o\-z.o
                                                                                                                    Da

This Monthly Operating Report ("MOR'? has been prepared solelyfor the p11rpose of complying with the monthly reporting req11irements applicable in the bankntptcy
cases and is in a format acceptable to the U.S. Tr11stee. The financial information contained herein is 11na11dited, limited in scope and as discussed below, not prepared
in accordance with acco11nting principles generally accepted in the United States of America ("U.S. GAAP'?.
The unaudited consolidated financial statements have been derived from the books and records of the Debtors in these Chapter I I cases. The iriformationf11rnished in
this report inc/11des primarily normal rec11rring adj11stments, b11t not all of the adjustments that wo11/d typically be made for the quarterly and ann11a/ financial
statements to be in accordance with U.S. GAAP. F11rthermore, the monthly financial information contained herein has not been s11bjected to the same level of acco11nting
review and testing that the Debtors apply in the preparation of their q11arter/y and ann11a/ financial information in accordance with U.S. GAAP. Accordingly, upon the
application of s11ch proced11res, the Debtors believe that the financial iriformation may be subject to change, and that these changes could be material.
The res11/ts of operations contained herein are not necessarily indicative of res11/ts which may be expected from any other period or for the full year and may not
necessarily reflect the consolidated results of operations, financial position and sched11/e of receipts and disbursements of the Debtors in thef11t11re. The Debtors ca11tion
readers not to place und11e reliance upon the MOR. There can be no assurance that such iriformation is complete and the MOR may be subject to revision.
      Case 2:19-bk-56885                    Doc 821        Filed 01/30/20 Entered 01/30/20 14:57:02               Desc Main
                                                          Document     Page 2 of 22
                                             UNITED STATES TRUSTEE OPERATING REQUIREMENTS FOR
                                                       THE PERIOD END: December 31, 2019


In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                       Case No.: 19-56885 (JEH)
       Debtors


                                                                LISTING OF DEBTOR ENTITIES

     GENERAL:
     The report includes activity from the following Debtors and related case numbers:

     Debtor                                                                      Case Number
     AMCA Coal Leasing, Inc.                                                    19-56886 (JEH)
     Amcoal Holdings, Inc.                                                      19-56889 (JEH)
     American Compliance Coal, Inc.                                             19-56893 (JEH)
     American Energy Corporation                                                19-56897 (JEH)
     American Equipment & Machine, Inc.                                         19-56901 (JEH)
     American Mine Services, Inc.                                               19-56903 (JEH)
     American Natural Gas, Inc.                                                 19-56907 (JEH)
     AmericanHocking Energy, Inc.                                               19-56912 (JEH)
     AmericanMountaineer Energy, Inc.                                           19-56916 (JEH)
     Americanmountaineer Properties, Inc.                                       19-56920 (JEH)
     Anchor Longwall And Rebuild, Inc.                                          19-56925 (JEH)
     Andalex Resources Inc.                                                     19-56932 (JEH)
     Andalex Resources Management, Inc.                                         19-56929 (JEH)
     Avonmore Rail Loading, Inc.                                                19-56936 (JEH)
     Belmont Coal, Inc.                                                         19-56940 (JEH)
     Belmont County Broadcast Studio, Inc.                                      19-56945 (JEH)
     Canterbury Coal Company                                                    19-56949 (JEH)
     CCC Land Resources LLC                                                     19-56953 (JEH)
     CCC RCPC LLC                                                               19-56956 (JEH)
     Central Ohio Coal Company                                                  19-56887 (JEH)
     Coal Resources Holdings Co.                                                19-56890 (JEH)
     Coal Resources, Inc.                                                       19-56892 (JEH)
     Consolidated Land Company                                                  19-56894 (JEH)
     Consolidation Coal Company                                                 19-56898 (JEH)
     Corporate Aviation Services, Inc.                                          19-56902 (JEH)
     Eighty-Four Mining Company                                                 19-56904 (JEH)
     Empire Dock, Inc.                                                          19-56908 (JEH)
     Energy Resources, Inc.                                                     19-56911 (JEH)
     Energy Transportation, Inc.                                                19-56915 (JEH)
     Genwal Resources, Inc.                                                     19-56919 (JEH)
     Kanawha Transportation Center, Inc.                                        19-56922 (JEH)
     Kenamerican Resources, Inc.                                                19-56926 (JEH)
     Keystone Coal Mining Corporation                                           19-56930 (JEH)
     Maple Creek Mining, Inc.                                                   19-56935 (JEH)
     Maple Creek Processing, Inc.                                               19-56938 (JEH)
     Mcelroy Coal Company                                                       19-56942 (JEH)
     Mill Creek Mining Company                                                  19-56946 (JEH)
     Mon River Towing, Inc.                                                     19-56948 (JEH)
     Monvalley Transportation Center, Inc.                                      19-56952 (JEH)
     Murray American Coal, Inc.                                                 19-56888 (JEH)
     Murray American Energy, Inc.                                               19-56891 (JEH)
     Murray American Kentucky Towing, Inc.                                      19-56896 (JEH)
     Murray American Minerals, Inc.                                             19-56900 (JEH)
     Murray American Resources, Inc.                                            19-56906 (JEH)
     Murray American River Towing, Inc.                                         19-56910 (JEH)
     Murray American Transportation, Inc.                                       19-56914 (JEH)
     Murray Colombian Resources, LLC                                            19-56918 (JEH)
     Murray Energy Corporation                                                  19-57017 (JEH)
     Murray Energy Holdings Co.                                                 19-56885 (JEH)
     Murray Equipment & Machine, Inc.                                           19-56924 (JEH)
     Murray Global Commodities, Inc.                                            19-56981 (JEH)
     Murray Kentucky Energy Services, Inc.                                      19-56928 (JEH)
     Murray Kentucky Energy, Inc.                                               19-56933 (JEH)
     Murray Keystone Processing, Inc.                                           19-56939 (JEH)
     Murray South America, Inc.                                                 19-56944 (JEH)
     Murray Utah Energy Services, Inc.                                          19-56950 (JEH)
     Ohio Energy Transportation, Inc.                                           19-56955 (JEH)
     Ohio Valley Resources, Inc.                                                19-56958 (JEH)
     Ohioamerican Energy, Incorporated                                          19-56961 (JEH)
     Oneida Coal Company, Inc.                                                  19-56964 (JEH)

                                                                                                                              2
      Case 2:19-bk-56885                    Doc 821        Filed 01/30/20 Entered 01/30/20 14:57:02               Desc Main
                                                          Document     Page 3 of 22
                                             UNITED STATES TRUSTEE OPERATING REQUIREMENTS FOR
                                                       THE PERIOD END: December 31, 2019


In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                       Case No.: 19-56885 (JEH)
       Debtors


                                                                LISTING OF DEBTOR ENTITIES

     GENERAL:
     The report includes activity from the following Debtors and related case numbers:

     Debtor                                                                      Case Number
     Pennamerican Coal L.P.                                                     19-56967 (JEH)
     Pennamerican Coal, Inc.                                                    19-56970 (JEH)
     Pennsylvania Transloading, Inc.                                            19-56973 (JEH)
     Pinski Corp.                                                               19-56975 (JEH)
     Pleasant Farms, Inc.                                                       19-56978 (JEH)
     Premium Coal, Inc.                                                         19-56980 (JEH)
     Southern Ohio Coal Company                                                 19-56974 (JEH)
     Spring Church Coal Company                                                 19-56976 (JEH)
     Sunburst Resources, Inc.                                                   19-56977 (JEH)
     TDK Coal Sales, Incorporated                                               19-56979 (JEH)
     The American Coal Company                                                  19-56895 (JEH)
     The American Coal Sales Company                                            19-56899 (JEH)
     The Franklin County Coal Company                                           19-56905 (JEH)
     The Harrison County Coal Company                                           19-56909 (JEH)
     The Marion County Coal Company                                             19-56913 (JEH)
     The Marshall County Coal Company                                           19-56917 (JEH)
     The Mclean County Coal Company                                             19-56921 (JEH)
     The Meigs County Coal Company                                              19-56923 (JEH)
     The Monongalia County Coal Company                                         19-56927 (JEH)
     The Muhlenberg County Coal Company, LLC                                    19-56931 (JEH)
     The Muskingum County Coal Company                                          19-56934 (JEH)
     The Ohio County Coal Company                                               19-56937 (JEH)
     The Ohio Valley Coal Company                                               19-56884 (JEH)
     The Ohio Valley Transloading Company                                       19-56941 (JEH)
     The Oklahoma Coal Company                                                  19-56943 (JEH)
     The Washington County Coal Company                                         19-56947 (JEH)
     The Western Kentucky Coal Company, LLC                                     19-56951 (JEH)
     Twin Rivers Towing Company                                                 19-56954 (JEH)
     UMCO Energy, Inc.                                                          19-56957 (JEH)
     Utahamerican Energy, Inc.                                                  19-56959 (JEH)
     West Ridge Resources, Inc.                                                 19-56960 (JEH)
     West Virginia Resources, Inc.                                              19-56962 (JEH)
     Western Kentucky Coal Resources, LLC                                       19-56963 (JEH)
     Western Kentucky Consolidated Resources, LLC                               19-56965 (JEH)
     Western Kentucky Land Holding, LLC                                         19-56966 (JEH)
     Western Kentucky Rail Loadout, LLC                                         19-56968 (JEH)
     Western Kentucky Resources Financing, LLC                                  19-56969 (JEH)
     Western Kentucky Resources, LLC                                            19-56971 (JEH)
     Western Kentucky River Loadout, LLC                                        19-56972 (JEH)




                                                                                                                              3
           Case 2:19-bk-56885                    Doc 821
                                                 UNITED     Filed
                                                        STATES    01/30/20
                                                               TRUSTEE         Entered
                                                                       OPERATING           01/30/20
                                                                                  REQUIREMENTS      14:57:02
                                                                                                  FOR                                          Desc Main
                                                          Document       Page   4  of  22
                                                           THE PERIOD END: December 31, 2019


In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                                 Case No.: 19-56885 (JEH)
       Debtors

                                                         NOTES TO THE MONTHLY OPERATING REPORT

     Global Notes to the MOR:
     1. Introduction
     On October 29, 2019 (the "Petition Date"), Murray Energy Holdings Co. and certain of its subsidiaries and affiliates (collectively, the "Debtors") filed voluntary
     petitions for relief under chapter 11 of the Bankruptcy Code in the Bankruptcy Court for the Southern District of Ohio (the "Bankruptcy Court"). The Debtors are
     operating their business and managing their property as debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On November 7,
     2019, the United States Trustee for the Southern District of Ohio (the "U.S. Trustee") appointed an official committee of unsecured creditors in the Debtors'
     chapter 11 cases [Docket No. 168]. Information contained herein may differ from the Debtors' first day pleadings filed on the Petition Date due to more accurate
     information becoming available.

     2. Accounting Principles
     This Monthly Operating Report (the “MOR”) includes information regarding the Debtors only and excludes information regarding non-debtor affiliates. The
     financial statements and supplemental information contained herein are preliminary and unaudited, limited in scope, cover a limited time period, and have been
     prepared solely for the purpose of complying with the monthly reporting requirements for chapter 11 debtors as required by the Bankruptcy Court. As discussed
     below, the financial statements and supplemental information contained herein may not comply with generally accepted accounting principles in the United States
     of America (“GAAP”) in all material respects. Therefore, there can be no assurance that the financial statements and supplemental information presented herein
     are complete, and the MOR should not be relied upon by any persons for information relating to current or future financial conditions, events, or performance of
     any of the Debtors or their affiliates. The following notes, statements, and limitations should be referred to, and referenced in connection with, any review of the
     MOR.

     The unaudited financial statements have been derived from the Debtors' books and records available at the time of preparation. The information furnished in this
     report includes primarily normal recurring adjustments but does not include all the adjustments that would typically be made for financial statements in
     accordance with GAAP. Furthermore, the information contained herein has not been subject to the same level of accounting review and testing that would
     typically be applied to financial information in accordance with GAAP. Accordingly, upon the application of such procedures, the Debtors believe that the
     financial information could be subject to material changes, and errors or omissions may exist. Notwithstanding any such procedures, the Debtors do not
     undertake any obligation or commitment to update the MOR

     3. General Methodology
     The Debtors prepared this MOR relying primarily upon the information set forth in their books and records. Consequently, certain transactions that are not
     identified in the ordinary course of business in the Debtors’ books and records may not be included in this MOR. Nevertheless, in preparing this MOR, the
     Debtors made reasonable efforts to supplement the information set forth in their books and records with additional information concerning transactions that may
     not have been identified therein, to the extent necessary.

     4. Past Performance
     The results of operations and financial position contained herein are not necessarily indicative of results that may be expected for any other period or for the full
     year and may not necessarily reflect the consolidated results of operations and financial position of the Debtors in the future.

     5. Accounts Payable and Accrued Expenses
     To the best of the Debtors' knowledge, unaudited postpetition trade payables are current as well as all premiums for insurance policies and taxes.

     6. Carrying Value of Assets
     Unless otherwise indicated, the values for assets contained in this MOR are book values as of the end of the month for the reporting period. Amounts ultimately
     realized from the disposition of the Debtors’ assets may vary materially from the stated book value of the Debtors’ assets. Thus, unless otherwise noted, this
     MOR reflects the carrying values of the assets as recorded on the Debtors’ books and records as of the end of the month and are not based upon any estimate of
     their current market value. The Debtors reserve their rights to amend or adjust the value of each asset set forth herein.

     7. Intercompany Receivables/Payables
     Pursuant to the Final Order (I) Authorizing the Debtors to (A) Continue to Operate Their Cash Management System, (B) Maintain Existing Business Forms,
     and (C) Perform Intercompany Transactions and Pay Prepetition Obligations Related Thereto, and (II) Granting Related Relief [Docket No. 389] entered on
     December 10, 2019, the Debtors are authorized to continue utilizing their Cash Management System to engage in Intercompany Transactions in the ordinary
     course of business and to honor any prepetition Intercompany Claims arising from the same.

     8. Prepetition Liabilities
     As a result of commencing these chapter 11 cases, the payment of prepetition indebtedness is subject to compromise or other treatment under a chapter 11 plan of
     reorganization. Generally, actions to enforce or otherwise effect payment of prepetition liabilities are stayed.

     9. Postpetition Liabilities
     Although payment of prepetition claims is generally not permitted, the Bankruptcy Court has authorized the Debtors to pay certain prepetition claims in
     designated categories and subject to certain terms and conditions. This relief generally was designed to preserve the value of the Debtors’ business and assets.
     To the extent such claims have been categorized as “Postpetition Liabilities” herein, the Debtors reserve the right to dispute their obligation to make such
     payments and not pay such amounts if they believe the payment not to be in the best interests of the Debtors’ estates. The Debtors have paid and will continue to
     pay undisputed postpetition obligations in the ordinary course of business.

                                                                                                                                                                             4
           Case 2:19-bk-56885                      Doc 821
                                                   UNITED     Filed
                                                          STATES    01/30/20
                                                                 TRUSTEE         Entered
                                                                         OPERATING           01/30/20
                                                                                    REQUIREMENTS      14:57:02
                                                                                                    FOR                                               Desc Main
                                                            Document       Page   5  of  22
                                                             THE PERIOD END: December 31, 2019


In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                                       Case No.: 19-56885 (JEH)
       Debtors

                                                            NOTES TO THE MONTHLY OPERATING REPORT

     10. Allocation of Prepetition and Postpetition Liabilities
     The Debtors have sought to allocate liabilities between the prepetition and postpetition periods based upon the information available at the time of, and research
     conducted in connection with, the preparation of this MOR. As additional information becomes available and further research is conducted, the Debtors’
     allocation of liabilities between the prepetition and postpetition periods may change. The liability information, except as otherwise noted, is listed as of the close
     of business as of the end of the month. Accordingly, the Debtors reserve all rights to amend, supplement, or otherwise modify this MOR as necessary and
     appropriate.


     11. Reservation of Rights
     Given the complexity of the Debtors’ business, inadvertent errors or omissions or the overinclusion of contracts or leases may have occurred in the preparation of
     this MOR. Accordingly, the Debtors hereby reserve all rights to dispute the validity, status, enforceability, or the executory nature of any claim amounts,
     representations, or other statements in this MOR and reserve the right to amend or supplement this MOR, if necessary.

     Nothing contained in this MOR shall constitute a waiver of the Debtors’ rights or an admission with respect to these chapter 11 cases, including with respect to
     any issues regarding the Debtors’ ownership interests, substantive consolidation, equitable subordination, defenses, and/or causes of action arising under
     chapter 5 of the Bankruptcy Code and any other applicable non-bankruptcy law.

     Notes to Form 2 and Form 3:
     The information contained in Forms 2 and 3 is provided to fulfill the requirements of the U.S. Trustee. All information contained in Forms 2 and 3 is unaudited
     and subject to future adjustment.

     Notes to Form 4:
     Pursuant to the Final Order (I) Authorizing the Payment of Certain Prepetition and Postpetition Taxes and Fees and (II) Granting Related Relief
     [Docket No. 329] entered on December 4, 2019, the Debtors are authorized, but not directed, to pay or remit Taxes and Fees that accrued prior to the Petition
     Date and will become payable in the ordinary course during the pendency of these chapter 11 cases at such time when the Taxes and Fees are payable.

     Form 4 only reflects the payment of postpetition taxes. The Debtors are current on postpetition payables, taking into consideration pending credits and
     adjustments and disputes that arise in the ordinary course of business.


     Notes to Form 5:
     All prepetition and postpetition bank accounts are included in Form 5. Cash balances reflected are on a book basis. The ending total cash balance is equal to
     cash and cash equivalents on the Balance Sheet (Form 3). Redacted bank statements will be provided upon request to Debtors' counsel.

     Notes to Form 6:
     If the debtor is a corporation, section 101(31) of the Bankruptcy Code defines "insider" as: (i) director of the debtor; (ii) officer of the debtor; (iii) persons in
     control of the debtor; (iv) relatives of the debtor's directors, officers, or persons in control of the debtors; and the (v) debtor's affiliates, or insider of an affiliate as
     if such affiliate were the debtor. Persons listed as "insiders" herein have been included to fulfill the requirements of the U.S. Trustee; any persons inclusion shall
     not constitute an admission that the person or persons are insiders for purposes of section 101(31) of the Bankruptcy Code. The Debtors do not take any position
     with respect to: (i) any insider's control of the Debtors; (ii) the management responsibilities or functions of any such insider; or (iii) the decision making or
     corporate authority of any such insider; or (iv) whether the Debtors or any such insider could successfully argue that he or she is not an "insider" under applicable
     law or with respect to any theories of liability or any other purposes.


     Notes to Form 7:
     Pursuant to Final Order (I) Authorizing the Debtors to (A) Continue Their Insurance Policies and Honor All Obligations in Respect Thereof, (B) Renew,
     Supplement, and Enter into New Insurance Policies, (C) Honor the Terms of the Insurance Premium Financing Agreements and Pay Premiums Thereunder,
     and (D) Enter into New Premium Financing Agreements in the Ordinary Course of Business and (II) Granting Related Relief [Docket No. 333] entered on
     December 3, 2019, the Debtors are authorized to maintain their Insurance Programs and pay Insurance Obligations without interruption and in accordance with
     the same practices and procedures as were in effect prior to the commencement of the Debtors' chapter 11 cases. A listing of the Debtors' insurance policies is
     included in Form 7.




                                                                                                                                                                                       5
      Case 2:19-bk-56885                     Doc 821         Filed 01/30/20 Entered 01/30/20 14:57:02                             Desc Main
                                                            Document     Page 6 of 22

                                             UNITED STATES TRUSTEE OPERATING REQUIREMENTS FOR
                                                         Period Ending: December 31, 2019



In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                 Case No.:    19-56885 (JEH)
       Debtors

                                                               OPERATING STATEMENT (P&L)
                                                                      (UNAUDITED)


                                                                                                One month ended               For the period
                                                                                                 December 31,              October 29, 2019 to
                                                                                                     2019                   December 31, 2019
                                                                                                               (In Thousands)
     Revenues:
       Coal sales, net                                                                      $                150,312    $                306,426
       Other revenues                                                                                          8,941                      17,296
     Total revenues                                                                                          159,253                     323,722
     Costs and expenses:
     Cost of coal produced (excluding depreciation, depletion, and amortization)                             139,343                     254,040
       Purchased coal                                                                                          7,111                      14,543
       Transportation and transloading                                                                         3,082                       5,990
       Depreciation, depletion, and amortization                                                              38,697                      74,543
       Selling, general, and administrative                                                                    1,888                       3,890
     Total costs and expenses                                                                                190,121                     353,006
     Loss from operations                                                                                    (30,868)                    (29,284)
     Other income (expense):
       (Losses) earnings, net from non-debtor subsidiaries                                                    (9,427)                     (13,464)
       Other income, net                                                                                         389                          782
       Interest expense                                                                                      (33,341)                     (67,673)
       Reorganization costs, net                                                                               3,668                        5,730
     Loss before income taxes                                                                                (69,579)                    (103,909)
     Income tax (expense) benefit                                                                                -                            -
     Net loss                                                                               $                (69,579)   $                (103,909)




                                                                                   Form 2                                                            6
      Case 2:19-bk-56885                 Doc 821        Filed 01/30/20 Entered 01/30/20 14:57:02              Desc Main
                                                       Document     Page 7 of 22
                                      UNITED STATES TRUSTEE OPERATING REQUIREMENTS FOR
                                                  Period Ending: December 31, 2019

In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                       Case No.:   19-56885 (JEH)
       Debtors

                                                                BALANCE SHEET
                                                                 (UNAUDITED)


                                                                                                            December 31,
                                                                                                                 2019
                                                                                                            (In Thousands)
     Assets
     Current assets:
       Cash and cash equivalents                                                                        $           323,375
       Accounts receivable, net                                                                                     183,216
       Due from affiliates                                                                                           30,134
       Inventories, net                                                                                             113,644
       Prepaid expenses and other                                                                                    40,826
         Total current assets                                                                                       691,195
     Property, plant, and equipment, net                                                                          2,323,364
     Restricted investments                                                                                         136,008
     Investment in non-debtor subsidiaries                                                                          233,304
     Equity investment in affiliates                                                                                 68,549
     Other assets                                                                                                    78,432
          Total assets                                                                                  $         3,530,852
     Liabilities and equity (deficit)
     Current liabilities:
       Current maturities of long-term debt and capital lease obligations                               $           429,309
       Accounts payable                                                                                             148,244
       Due to affiliates                                                                                              4,875
       Accrued interest                                                                                               1,105
       Accrued expenses and other current liabilities                                                               122,416
       Workers' compensation and pneumoconiosis                                                                      20,119
       Mine closing and benefit costs - postretirement benefits                                                     100,624
       Mine closing and benefit costs - reclamation and other                                                         9,907
         Total current liabilities                                                                                  836,599
     Long-term debt and capital lease obligations, net of current portion                                            11,077
     Other long-term liabilities                                                                                     62,767
     Workers' compensation and pneumoconiosis                                                                       152,689
     Mine closing and benefit costs - postretirement benefits                                                     1,867,414
     Mine closing and benefit costs - reclamation                                                                   222,701
         Total liabilities not subject to compromise                                                              3,153,247
     Liabilities subject to compromise                                                                            2,949,442
          Total Liabilities                                                                                       6,102,689
     Equity (deficit):
       Common stock (10,000 shares issued and outstanding, no par value)                                                -
       Additional paid-in capital                                                                                   110,474
       Accumulated deficit                                                                                       (2,403,699)
       Accumulated other comprehensive loss                                                                        (278,612)
         Total liabilities and equity (deficit)                                                         $         3,530,852




                                                                        Form 3                                                 7
       Case 2:19-bk-56885               Doc 821        Filed 01/30/20 Entered 01/30/20 14:57:02                             Desc Main
                                                      Document     Page 8 of 22
                                  UNITED STATES TRUSTEE OPERATING REQUIREMENTS FOR
                                            THE PERIOD END: December 31, 2019


n Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                      Case No.:      19-56885 (JEH)
      Debtors

                               NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                    (UNAUDITED)

     1. REORGANIZATION COSTS, NET
     Reorganization costs consist of the following:
                                                                                  One month ended               For the period
                                                                                   December 31,              October 29, 2019 to
                                                                                       2019                  December 31, 2019
                                                                                                 (In Thousands)
     Professional fees                                                        $               (20,094)    $                  (21,864)
     Accounts payable settlements                                                              23,762                         28,820
     Loss on extinguishment of ABL Facility                                                        -                           (1,226)
     Reorganization costs, net                                                $                 3,668     $                     5,730

     Professional fees are only those that are directly related to the reorganization and include fees associated with advisors to the
     Debtors, the statutory committee of unsecured creditors and certain secured creditors based on invoices received and estimated
     unbilled amounts.

     2. LIABILITIES SUBJECT TO COMPROMISE
     Estimated liabilities subject to compromise as of December 31, 2019 consist of the following:

     (In Thousands)                                                                                                   December 31,
                                                                                                                          2019
                                                                                                                     (In Thousands)
     Debt obligations                                                                                          $                2,562,371
     Accrued interest                                                                                                             117,977
     Accounts payable                                                                                                             266,244
     Accrued expenses and other liabilities                                                                                         2,850
     Liabilities subject to compromise                                                                         $                2,949,442




                                                                                                                                            8
       Case 2:19-bk-56885                     Doc 821          Filed 01/30/20 Entered 01/30/20 14:57:02                                             Desc Main
                                                              Document     Page 9 of 22
                                                              UNITED STATES TRUSTEE OPERATING REQUIREMENTS FOR
                                                                             Period Ending: December 31, 2019

                                                                           SUMMARY OF PAYABLES AND RECEIVABLES

In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                                    Case No.: 19-56885 (JEH)
       Debtors

                                                              Summary of Post-Petition Taxes Payables
                                                                                         Amount Withheld
                                                              Beginning Tax               and/or Accrued            Amount Paid                 Ending Tax
     Income Taxes Withheld
       Federal                                            $                    -  $               3,419,284 $               (3,419,284) $                     -
       State                                                                    -                 1,026,705                 (1,026,705)                         -
       Local                                                                1,126                    41,715                    (41,715)                     1,126
     FICA Withheld                                                              -                 1,261,390                 (1,261,390)                         -
     Employers FICA                                                       925,971                 2,323,666                 (2,152,942)                 1,096,695
     Unemployment Taxes                                                         -                         -                          -                          -
       Federal                                                                  -                       612                       (612)                         -
       State                                                                    -                     9,539                     (9,539)                         -
     Severance Tax                                                      4,330,908                 4,862,296                 (4,761,353)                 4,431,851
     Excise Tax                                                           589,460                 1,876,528                 (1,734,034)                   731,954
     Sales & Use Tax                                                       57,878                   115,257                    (76,859)                    96,276
     Business and Occupation Tax                                           22,159                   (10,030)                         -                     12,129
     Franchise Tax                                                              -                         -                          -                          -
     Income Tax                                                                 -                         -                          -                          -
     Property Tax                                                       2,000,417                 1,830,020                   (358,571)                 3,471,866
     Reclamation Tax                                                    1,119,387                 1,195,371                   (740,029)                 1,574,729
     Consumption Tax                                                      166,828                   172,808                    (51,070)                   288,566
                 (1)                                      $             9,214,134 $              18,125,161 $              (15,634,103) $              11,705,192
     Total Taxes

     Note:
     (1) Ending Total Taxes are included in Accrued expenses and other current liabilities on the Balance Sheet (Form 3).

                                                Aging of Accounts Receivables and Postpetition Accounts Payable
     Age in Days                                                    0-30                      30-60                    Over 60                      Total

     Postpetition Accounts Payable (1)                    $          145,388,232     $             2,855,964   $                    -     $           148,244,196
                           (2)                            $          159,567,431     $             7,482,719   $            16,166,084    $           183,216,234
     Accounts Receivable

     Notes:
     (1) The Debtors Aging of Postpetition Accounts Payable schedule includes invoices received prior to and after the petition date for
     postpetition merchandise and services. The invoices are aged from the date the invoices were received. The Debtors are current on
     postpetition payables, taking into consideration pending credits and adjustments and disputes that arise in the ordinary course of business.
     (2) Accounts Receivable over 60 days includes prescription drug rebates earned in Q2, Q3 and Q4 2019, which are on customary terms.




     Describe events or factors occurring during this reporting period materially affecting operations and formulation of a Plan of Reorganization:
     None




                                                                                   Form 4                                                                           9
         Case 2:19-bk-56885                                       Doc 821 Filed 01/30/20 Entered 01/30/20 14:57:02                                                                                     Desc Main
                                                                         Document    Page 10 of 22

                                                                                UNITED STATES TRUSTEE OPERATING REQUIREMENTS FOR
                                                                                            Period Ending: December 31, 2019

                                                                                                  MONTHLY CASH STATEMENT

In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                                                                          Case No.:     19-56885 (JEH)
       Debtors



                                                                                                                                                                                       Intercompany
        Depository Name          Account No (1)(6)          Account Type             Beginning Balance(2)        Receipts           Available Balance      Less Disbursement            Transfers(3)     Ending Balance(2)
     Huntington Bank                  x6909                 Concentration                     66,464,163 $              57,110     $        66,521,273 $                   -       $           (123,013) $       66,398,260
     Huntington Bank                  x6954             Zero Balance Account                      (8,882)              617,958                 609,076               3,656,237                3,038,280              (8,881)
     Huntington Bank                  x6912             Zero Balance Account                  (5,741,621)          144,888,652             139,147,031             110,009,672              (38,160,299)         (9,022,940)
     Huntington Bank                  x6941             Zero Balance Account                    (247,217)                1,208                (246,009)             35,395,185               35,425,629            (215,565)
     Huntington Bank                  x6938             Zero Balance Account                     (11,148)               62,255                  51,107                 105,920                   35,564             (19,249)
     Huntington Bank                  x6925             Zero Balance Account                        (308)                  543                     235                     -                       (463)               (228)
     Huntington Bank                  x7034             Zero Balance Account                     (17,484)                1,838                 (15,646)                 12,316                   10,836             (17,126)
     Huntington Bank                  x7209             Zero Balance Account                         -                     -                       -                   347,628                  347,628                 -
     Huntington Bank                  x6886                  Standalone                              -                     -                       -                   127,028                  127,028                 -
     Huntington Bank                  x6967                  Standalone                              -                     -                       -                       -                        -                   -
     Huntington Bank                  x6899                  Standalone                          400,000                   -                   400,000                     -                        -               400,000
     Huntington Bank                  x7018                  Standalone                              -                     -                       -                       -                        -                   -
     Huntington Bank                  x7021                  Standalone                            3,685                   -                     3,685                     -                        -                 3,685
     Huntington Bank                  x7212                  Standalone                           20,815                13,268                  34,083                  10,189                      -                23,894
     Huntington Bank                  x6442                 Concentration                     13,339,467            13,635,576              26,975,043               9,574,109               (3,969,409)         13,431,525
     Huntington Bank                  x6455             Zero Balance Account                        (626)                  -                      (626)              1,833,828                1,833,828                (626)
     Huntington Bank                  x6471             Zero Balance Account                        (254)                  635                     381                 235,720                  235,085                (254)
     Huntington Bank                  x6468             Zero Balance Account                      (4,194)                  -                    (4,194)              1,774,045                1,776,051              (2,188)
     Huntington Bank                  x6484             Zero Balance Account                        (573)                1,059                     486                 125,114                  124,445                (183)
     Huntington Bank                  x6552                  Standalone                              -                                             -                                                                    -
     Huntington Bank                  x8945                 DIP Financing                     37,165,777                   -                37,165,777                     -                (10,900,000)         26,265,777
     Huntington Bank                  x8929            DIP Utilities Assurance (4)             2,199,970                   -                 2,199,970                     -                   (701,190)          1,498,780
     Huntington Bank                  x8932             DIP Professional Fee (5)               9,990,220                   -                 9,990,220               3,348,627               10,900,000          17,541,593
     Chase Bank                       x7371                     Escrow                        57,000,000           150,000,000             207,000,000                     -                        -           207,000,000
     Cache Valley Bank                x1413                   Petty Cash                          56,918                   -                    56,918                     823                      -                56,095
     Fifth Third Bank                 x2853                  Standalone                           (6,000)                  -                    (6,000)                  1,472                   40,157              32,685
     Fifth Third Bank                 x4146                  Standalone                           49,817                     6                  49,823                     -                    (40,157)              9,666
     Total                                                                           $       180,652,525 $         309,280,108    $        489,932,633 $           166,557,913     $                   - $      323,374,720

     Notes:
     (1) Represents last four digit of bank account.
     (2) Negative balances primarily represent outstanding checks between a Zero Balance Account and Concentration account.
     (3) Intercompany transfers primarily reflect movements between the Debtors' centralized bank accounts and Zero Balance Accounts on account of automatic sweep.
     (4) Pursuant to the Final Order (I) Approving the Debtors’ Proposed Adequate Assurance Payment for Future Utility Services, (II) Prohibiting Utility Companies from Altering, Refusing, or Discontinuing
         Services (III) Approving the Debtors’ Proposed Procedures for Resolving Adequate Assurance Requests, and (IV) Granting Relief Requested [Docket No. 387] entered on December 10, 2019,
         the Debtors have deposited $2.2 million into a segregated account for the benefit of utility providers (the “Adequate Assurance Deposit”).
     (5) Pursuant to the Final Order (I) Authorizing the Debtors to (A) Obtain Postpetition Financing and (B) Use Cash Collateral, (II) Granting Liens and Providing Superpriority Administrative Expense Status,
        (III) Granting Adequate Protection of the Prepetition Secured Parties, (IV) Modifying the Automatic Stay, and (V) Granting Related Relief [Docket No. 431] entered on December 12, 2019, the Debtors
        shall establish and fund a segregated account (the “Funded Reserve Account”) for the purpose of funding the Carve Out.
     (6) Redacted bank statements will be provided upon request to Debtors' counsel.


     Other monies on hand (specify type and location) i.e., CD's, bonds, etc.):
     The Debtors maintain restricted investments and certificates of deposit to satisfy collateral obligations for certain employee-related and reclamation obligations. These balances are included

     within Restricted investments on the Balance Sheet (Form 3). As of December 31, 2019, total Restricted investments is $136.0 million.




                                                                                                                 Form 5                                                                                                        10
       Case 2:19-bk-56885                    Doc 821 Filed 01/30/20 Entered 01/30/20 14:57:02                                               Desc Main
                                                    Document    Page 11 of 22

                                                                CASH REPORT
                                         (BASED UPON A CONSOLIDATED ACCOUNTING OF ALL D-I-P ACCOUNTS)


CASE NAME:                  MURRAY ENERGY HOLDINGS CO., et al.,

CASE NUMBER:                19-56885 (JEH)

MONTH AND YEAR:              December 2019



Beginning cash balance (i.e. ending balance form previous report)                                                                    $      180,652,525

Add: All receipts for the month. Do not include transfers between accounts.                                                          $      309,280,108

Deduct: All disbursements for the month. Do not include transfers between accounts.                                                   $     166,557,913

Net cash flow (receipts minus disbursements)                                                                                          $     142,722,195

Ending cash balance (i.e. next month's beginning cash balance)                                                                        $     323,374,720




                                           REPORT OF UNPAID DELINQUENT POST PETITION TAXES

List all unpaid tax obligations which have accrued after the date of the filing of the Chapter 11 petition obligations) which are now due and owning
(i.e. delinquent), but have, in fact, not have been timely paid. Do not list any prepetition tax obligations.

TAXING AUTHORITY               TYPE TAX        TAX PERIOD                      DUE DATE            AMOUNT

None




                                                                              Form 5A                                                                     11
Case 2:19-bk-56885                 Doc 821 Filed 01/30/20 Entered 01/30/20 14:57:02    Desc Main
                                          Document    Page 12 of 22


                          SCHEDULE OF CASH DISBURSEMENTS
                                Period Ending: 12/31/19

CASE NO: 19-56885 (JEH)



   Case Number                            Debtor               Cash Disbursements
   19-56886      AMCA Coal Leasing, Inc.                                         -
   19-56889      Amcoal Holdings, Inc.                                           -
   19-56893      American Compliance Coal, Inc.                                  -
   19-56897      American Energy Corporation                           13,753,388.00
   19-56901      American Equipment & Machine, Inc.                       480,731.00
   19-56903      American Mine Services, Inc.                             474,834.00
   19-56907      American Natural Gas, Inc.                               148,070.00
   19-56912      AmericanHocking Energy, Inc.                                    -
   19-56916      AmericanMountaineer Energy, Inc.                           4,282.00
   19-56920      AmericanMountaineer Properties, Inc.                            -
   19-56925      Anchor Longwall & Rebuild, Inc.                        2,007,459.00
   19-56929      Andalex Resources Management, Inc.                              -
   19-56932      Andalex Resources, Inc.                                    5,545.00
   19-56936      Avonmore Rail Loading, Inc.                                     -
   19-56940      Belmont Coal, Inc.                                              -
   19-56945      Belmont County Broadcast Studio, Inc.                           -
   19-56949      Canterbury Coal Company                                   17,429.00
   19-56892      Coal Resources, Inc.                                     325,037.00
   19-56894      Consolidated Land Company                                       -
   19-56898      Consolidation Coal Company                                      -
   19-56902      Corporate Aviation Services, Inc.                        145,918.00
   19-56908      Empire Dock, Inc.                                            246.00
   19-56911      Energy Resources, Inc.                                          -
   19-56915      Energy Transportation, Inc.                                     -
   19-56919      Genwal Resources, Inc.                                     3,384.00
   19-56922      Kanawha Transportation Center, Inc.                      233,251.00
   19-56826      KenAmerican Resources, Inc.                            2,259,818.00
   19-56953      Land Resources, L.L.C.                                          -
   19-56935      Maple Creek Mining, Inc.                                 258,695.00
   19-56938      Maple Creek Processing, Inc.                                    -
   19-56921      McLean County Coal Company                                      -
   19-56946      Mill Creek Mining Company                                       -
   19-56952      MonValley Transportation Center, Inc.                    308,243.00
   19-56888      Murray American Coal Inc.                                       -
   19-56891      Murray American Energy, Inc.                           9,238,263.00
   19-56896      Murray American Kentucky Towing, Inc.                           -
   19-56910      Murray American River Towing, Inc.                     1,564,856.00
   19-56914      Murray American Transportation, Inc.                     599,265.00
   19-56918      Murray Columbian Resources, Inc.                                -
   19-57017      Murray Energy Corporation                             21,458,647.00
   19-56885      Murray Energy Holdings Co                                       -
   19-56924      Murray Equipment & Machine, Inc.                         242,557.00
   19-56981      Murray Global Commodities Inc.                                  -
   19-56928      Murray Kentucky Energy Services, Inc.                           -
   19-56933      Murray Kentucky Energy, Inc.                                    -
   19-56939      Murray Keystone Processing, Inc.                          10,839.00
   19-56944      Murray South America, Inc.                                      -
   19-56955      Ohio Energy Transportation, Inc.                          17,562.00
   19-56958      Ohio Valley Resources, Inc.                            1,256,194.00
   19-56961      OhioAmerican Energy, Inc.                                 42,802.00
   19-56964      Oneida Coal Company, Inc.                                    669.00
   19-56967      PennAmerica Coal, Inc.                                          -
   19-56970      PennAmerican Coal, L.P.                                       24.00
   19-56973      Pennsylvania Transloading, Inc.                                 -
   19-56975      Pinski Corp.                                                    -
   19-56978      Pleasant Farms, Inc.                                      13,184.00
   19-56980      Premium Coal, Inc.                                              -
   19-56956      RCP, L.L.C.                                                     -
   19-56976      Spring Church Coal Company                                      -
   19-56977      Sunburst Resources, Inc.                                        -
   19-56979      TDK Coal Sales, Inc.                                            -




                                                           Form 5B                                 12
Case 2:19-bk-56885                 Doc 821 Filed 01/30/20 Entered 01/30/20 14:57:02           Desc Main
                                          Document    Page 13 of 22


                           SCHEDULE OF CASH DISBURSEMENTS
                                 Period Ending: 12/31/19

CASE NO: 19-56885 (JEH)



   Case Number                           Debtor                      Cash Disbursements
   19-56895      The American Coal Company                                     4,581,670.00
   19-56899      The American Coal Sales Company                                 785,871.00
   19-56905      The Franklin County Coal Company                                661,397.00
   19-56909      The Harrison County Coal Company                             15,224,527.00
   19-56913      The Marion County Coal Company                               14,244,089.00
   19-56917      The Marshall County Coal Company                             25,653,766.00
   19-56923      The Meigs County Coal Company                                          -
   19-56927      The Monongalia County Coal Company                           10,446,038.00
   19-56931      The Muhlenberg County Coal Company, LLC                       6,311,032.00
   19-56934      The Muskingum County Coal Company                                 2,253.00
   19-56937      The Ohio County Coal Company                                 13,165,999.00
   19-56884      The Ohio Valley Coal Company                                  1,877,519.00
   19-56941      The Ohio Valley Transloading Co.                                139,602.00
   19-56943      The Oklahoma Coal Company                                              -
   19-56947      The Washington County Coal Company                              777,717.00
   19-56951      The Western Kentucky Coal Company, LLC                        4,422,959.00
   19-56957      Umco Energy, Inc.                                                 7,227.00
   19-56959      UtahAmerican Energy, Inc.                                    10,476,206.00
   19-56960      West Ridge Resources, Inc.                                       12,242.00
   19-56962      West Virginia Resources, Inc.                                     2,790.00
   19-56963      Western Kentucky Coal Resources, LLC.                                  -
   19-56965      Western Kentucky Consolidated Resources, LLC.                 2,075,385.00
   19-56966      Western Kentucky Land Holding, LLC.                                    -
   19-56968      Western Kentucky Rail Loadout, LLC.                                    -
   19-56969      Western Kentucky Resources Financing, LLC.                             -
   19-56971      Western Kentucky Resources, LLC.                                523,864.00
   19-56972      Western Kentucky River Loadout, LLC.                            294,568.00
   19-56930      Keystone Coal Mining Corp                                              -
   19-56942      McElroy Coal Company                                                   -
   19-56948      Mon River Towing Inc                                                   -
   19-56900      Murray American Minerals                                               -
   19-56906      Murray American Resources, Inc.                                        -
   19-56950      Murray Utah Energy Services                                            -
   19-56974      Southern Ohio Coal Company                                             -
   19-56954      Twin Rivers Towing Company                                             -
   19-56887      Central Ohio Coal Company                                              -
   19-56890      Coal Resources Holdings Co                                             -
   19-56904      Eighty Four Mining Company                                             -

                 Grand Total                                                    166,557,913




                                                                 Form 5B                                  13
    Case 2:19-bk-56885                 Doc 821 Filed 01/30/20 Entered 01/30/20 14:57:02                                        Desc Main
                                              Document    Page 14 of 22
                                    MONTHLY STATEMENT OF INSIDER COMPENSATION / PAYMENTS
                                                 Period Ending: December 31, 2019


In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                       Case No.: 19-56885 (JEH)
       Debtors

     The following information is to be provided for each shareholder, officer, director, manager, insider or owner that is employed by the debtor in
     possession

     Name:        Murray, Robert Eugene                                           Capacity:                       x           Shareholder
                                                                                                                              Officer
                                                                                                                  x           Director
                                                                                                                  x           Insider

     Detailed Description of Duties:         Chairman of the Board - Murray Energy Corporation



     Current Compensation Paid:                                                        Weekly        or        Monthly

        Regular Wages                                                                                      $    1,125,000

     Current Benefits Paid:                                                            Weekly        or        Monthly
        Health Insurance                                                           $            -          $            -
        Life Insurance                                                                          -                       -
        Retirement                                                                              -                       -
        Company Vehicle                                                                         -                     1,200
        Entertainment                                                                           -                       -
        Employee expense reimbursements                                                         -                      315
        Other Benefits                                                                          -                      220
        Total Benefits                                                             $            -          $          1,735

     Current Other Payments Paid:                                                      Weekly        or        Monthly
        Rent Paid                                                                  $            -          $            -
        Loans                                                                                   -                       -
        Other (Describe)                                                                        -                       -
        Other (Describe)                                                                       -                        -
        Other (Describe)                                                                       -                        -
        Total Other Payments                                                       $           -           $            -

     CURRENT TOTAL OF ALL PAYMENTS                                                 $           -           $    1,126,735




                                                                     Form 6                                                                             14
      Case 2:19-bk-56885                 Doc 821 Filed 01/30/20 Entered 01/30/20 14:57:02                                       Desc Main
                                                Document    Page 15 of 22
                                       MONTHLY STATEMENT OF INSIDER COMPENSATION / PAYMENTS
                                                    Period Ending: December 31, 2019

In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                        Case No.: 19-56885 (JEH)
       Debtors

     The following information is to be provided for each shareholder, officer, director, manager, insider or owner that is employed by the debtor in
     possession


     Name:           Moore, Robert D.                                              Capacity:                                   Shareholder
                                                                                                                   x           Officer
                                                                                                                   x           Director
                                                                                                                   x           Insider

     Detailed Description of Duties:          President, CEO, COO, CFO and Director - Murray Energy Corporation



     Current Compensation Paid:                                                         Weekly        or        Monthly

        Regular Wages                                                                                       $      833,334

     Current Benefits Paid:                                                             Weekly        or        Monthly
        Health Insurance                                                            $            -          $            -
        Life Insurance                                                                           -                        45
        Retirement                                                                               -                       -
        Company Vehicle                                                                          -                     1,200
        Entertainment                                                                            -                       -
        Employee expense reimbursements                                                          -                       -
        Other Benefits                                                                           -                      133
        Total Benefits                                                              $            -          $          1,378

     Current Other Payments Paid:                                                       Weekly        or        Monthly
        Rent Paid                                                                   $            -          $            -
        Loans                                                                                    -                       -
        Other (Describe)                                                                         -                       -
        Other (Describe)                                                                         -                       -
        Other (Describe)                                                                         -                       -
        Total Other Payments                                                        $            -          $            -

     CURRENT TOTAL OF ALL PAYMENTS                                                  $            -          $      834,712




                                                                       Form 6                                                                           15
     Case 2:19-bk-56885                 Doc 821 Filed 01/30/20 Entered 01/30/20 14:57:02                                       Desc Main
                                               Document    Page 16 of 22
                                       MONTHLY STATEMENT OF INSIDER COMPENSATION / PAYMENTS
                                                    Period Ending: December 31, 2019

In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                        Case No.: 19-56885 (JEH)
       Debtors

     The following information is to be provided for each shareholder, officer, director, manager, insider or owner that is employed by the debtor in
     possession


     Name:           Turner, Jr., James R.                                         Capacity:                                   Shareholder
                                                                                                                   x           Officer
                                                                                                                               Director
                                                                                                                   x           Insider

     Detailed Description of Duties:          Senior Vice President - Murray Energy Corporation



     Current Compensation Paid:                                                         Weekly        or        Monthly
        Regular Wages                                                                                       $       47,083
        Mine Performance Program(1)                                                                                 17,149
        Total Compensation Paid                                                     $            -          $       64,232

     Current Benefits Paid:                                                             Weekly        or        Monthly
        Health Insurance                                                            $            -          $            -
        Life Insurance                                                                           -                        30
        Retirement                                                                               -                       -
        Company Vehicle                                                                          -                     1,200
        Entertainment                                                                            -                       -
        Employee expense reimbursements                                                          -                     2,072
        Other Benefits                                                                           -                      321
        Total Benefits                                                              $            -          $          3,623

     Current Other Payments Paid:                                                       Weekly        or        Monthly
        Rent Paid                                                                   $            -          $            -
        Loans                                                                                    -                       -
        Other (Describe)                                                                         -                       -
        Other (Describe)                                                                         -                       -
        Other (Describe)                                                                         -                       -
        Total Other Payments                                                        $            -          $            -

     CURRENT TOTAL OF ALL PAYMENTS                                                  $            -          $       67,856

     Notes:
     (1) Amount includes payment of the Oct and Nov 2019 Mine Performance Program.




                                                                      Form 6                                                                            16
    Case 2:19-bk-56885                       Doc 821 Filed 01/30/20 Entered 01/30/20 14:57:02                                  Desc Main
                                                    Document    Page 17 of 22
                                    MONTHLY STATEMENT OF INSIDER COMPENSATION / PAYMENTS
                                                 Period Ending: December 31, 2019

In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                       Case No.: 19-56885 (JEH)
       Debtors

     The following information is to be provided for each shareholder, officer, director, manager, insider or owner that is employed by the debtor in
     possession


     Name:          McKown, Michael O                                             Capacity:                                   Shareholder
                                                                                                                  x           Officer
                                                                                                                              Director
                                                                                                                  x           Insider

     Detailed Description of Duties:            Secretary, Senior Vice President Law & Administration - Murray Energy Corporation



     Current Compensation Paid:                                                        Weekly        or        Monthly
        Regular Wages                                                                                      $       41,231
                                       (1)
        Mine Performance Program                                                                                   17,149
        Total Compensation Paid                                                    $            -          $       58,380

     Current Benefits Paid:                                                            Weekly        or        Monthly
        Health Insurance                                                           $            -          $            -
        Life Insurance                                                                          -                      352
        Retirement                                                                              -                      654
        Company Vehicle                                                                         -                     1,200
        Entertainment                                                                           -                       -
        Employee expense reimbursements                                                         -                     2,520
        Other Benefits                                                                          -                      133
        Total Benefits                                                             $            -          $          4,859

     Current Other Payments Paid:                                                      Weekly        or        Monthly
        Rent Paid                                                                  $            -          $            -
        Loans                                                                                   -                       -
        Other (Describe)                                                                        -                       -
        Other (Describe)                                                                       -                        -
        Other (Describe)                                                                       -                        -
        Total Other Payments                                                       $           -           $            -

     CURRENT TOTAL OF ALL PAYMENTS                                                 $           -           $       63,239

     Notes:
     (1) Amount includes payment of the Oct and Nov 2019 Mine Performance Program.




                                                                      Form 6                                                                            17
     Case 2:19-bk-56885                    Doc 821 Filed 01/30/20 Entered 01/30/20 14:57:02                                     Desc Main
                                                  Document    Page 18 of 22
                                       MONTHLY STATEMENT OF INSIDER COMPENSATION / PAYMENTS
                                                    Period Ending: December 31, 2019

In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                        Case No.: 19-56885 (JEH)
       Debtors

       The following information is to be provided for each shareholder, officer, director, manager, insider or owner that is employed by the debtor in
                                                                        possession


     Name:            Piccolini, Paul B.                                            Capacity:                                   Shareholder
                                                                                                                    x           Officer
                                                                                                                                Director
                                                                                                                    x           Insider

     Detailed Description of Duties:          Vice President Human Resources and Employee Relations - Murray Energy Corporation



     Current Compensation Paid:                                                         Weekly        or         Monthly
         Regular Wages                                                                                       $       38,333
                                     (1)
         Mine Performance Program                                                                                    17,149
         Total Compensation Paid                                                    $            -           $       55,482

     Current Benefits Paid:                                                             Weekly        or         Monthly
         Health Insurance                                                           $            -           $            -
         Life Insurance                                                                          -                       198
         Retirement                                                                              -                        -
         Company Vehicle                                                                         -                      1,200
         Entertainment                                                                           -                        -
         Employee expense reimbursements                                                         -                       335
         Other Benefits                                                                          -                       252
         Total Benefits                                                             $            -           $          1,985

     Current Other Payments Paid:                                                       Weekly        or         Monthly
         Rent Paid                                                                  $            -           $            -
         Loans                                                                                   -                        -
         Other (Describe)                                                                        -                        -
         Other (Describe)                                                                        -                        -
         Other (Describe)                                                                        -                        -
         Total Other Payments                                                       $            -           $            -

     CURRENT TOTAL OF ALL PAYMENTS                                                  $            -           $       57,467

     Notes:
     (1) Amount includes payment of the Oct and Nov 2019 Mine Performance Program.




                                                                      Form 6                                                                          18
    Case 2:19-bk-56885                 Doc 821 Filed 01/30/20 Entered 01/30/20 14:57:02                                      Desc Main
                                              Document    Page 19 of 22
                                  MONTHLY STATEMENT OF INSIDER COMPENSATION / PAYMENTS
                                               Period Ending: December 31, 2019

In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                   Case No.: 19-56885 (JEH)
       Debtors

     The following information is to be provided for each shareholder, officer, director, manager, insider or owner that is employed by the
     debtor in possession


     Name:        Harrison, Jeremy J.                                         Capacity:                                      Shareholder
                                                                                                              x              Officer
                                                                                                                             Director
                                                                                                              x              Insider

     Detailed Description of Duties:     Chief Accounting Officer - Murray Energy Corporation



     Current Compensation Paid:                                                    Weekly        or        Monthly
        Regular Wages                                                                                  $       30,000
        Mine Performance Program(1)                                                                            15,590
        Total Compensation Paid                                                $           -           $       45,590

     Current Benefits Paid:                                                        Weekly        or        Monthly
        Health Insurance                                                       $           -           $            -
        Life Insurance                                                                     -                            27
        Retirement                                                                         -                        -
        Company Vehicle                                                                    -                      1,200
        Entertainment                                                                      -                        -
        Employee expense reimbursements                                                    -                      1,083
        Other Benefits                                                                     -                            70
        Total Benefits                                                         $           -           $          2,380

     Current Other Payments Paid:                                                  Weekly        or        Monthly
        Rent Paid                                                              $           -           $            -
        Loans                                                                              -                        -
        Other (Describe)                                                                   -                        -
        Other (Describe)                                                                   -                        -
        Other (Describe)                                                                   -                        -
        Total Other Payments                                                   $           -           $            -

     CURRENT TOTAL OF ALL PAYMENTS                                             $           -           $       47,970

     Notes:
     (1) Amount includes payment of the Oct and Nov 2019 Mine Performance Program.




                                                                  Form 6                                                                      19
      Case 2:19-bk-56885                 Doc 821 Filed 01/30/20 Entered 01/30/20 14:57:02                                       Desc Main
                                                Document    Page 20 of 22
                                       MONTHLY STATEMENT OF INSIDER COMPENSATION / PAYMENTS
                                                    Period Ending: December 31, 2019

In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                        Case No.: 19-56885 (JEH)
       Debtors

     The following information is to be provided for each shareholder, officer, director, manager, insider or owner that is employed by the debtor in
     possession


     Name:           Murray, Ryan M.                                               Capacity:                       x           Shareholder
                                                                                                                   x           Officer
                                                                                                                               Director
                                                                                                                   x           Insider

     Detailed Description of Duties:          Vice President Operations - Murray Energy Corporation



     Current Compensation Paid:                                                         Weekly        or        Monthly
        Regular Wages                                                                                       $       50,833

        Mine Performance Program(1)                                                                                 17,149
        Total Compensation Paid                                                     $            -          $       67,982

     Current Benefits Paid:                                                             Weekly        or        Monthly
        Health Insurance                                                            $            -          $            -
        Life Insurance                                                                           -                        30
        Retirement                                                                               -                       -
        Company Vehicle                                                                          -                     1,200
        Entertainment                                                                            -                       -
        Employee expense reimbursements                                                          -                     6,498
        Other Benefits                                                                           -                        97
        Total Benefits                                                              $            -          $          7,825

     Current Other Payments Paid:                                                       Weekly        or        Monthly
        Rent Paid                                                                   $            -          $            -
        Loans                                                                                    -                       -
        Other (Describe)                                                                         -                       -
        Other (Describe)                                                                         -                       -
        Other (Describe)                                                                         -                       -
        Total Other Payments                                                        $            -          $            -

     CURRENT TOTAL OF ALL PAYMENTS                                                  $            -          $       75,807

     Notes:
     (1) Amount includes payment of the Oct and Nov 2019 Mine Performance Program.




                                                                       Form 6                                                                           20
   Case 2:19-bk-56885                   Doc 821 Filed 01/30/20 Entered 01/30/20 14:57:02                                         Desc Main
                                               Document    Page 21 of 22
                                    MONTHLY STATEMENT OF INSIDER COMPENSATION / PAYMENTS
                                                 Period Ending: December 31, 2019

In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                       Case No.: 19-56885 (JEH)
       Debtors

     The following information is to be provided for each shareholder, officer, director, manager, insider or owner that is employed by the debtor in
     possession


     Name:        Murray, Robert Edward                                           Capacity:                       x              Shareholder
                                                                                                                  x              Officer
                                                                                                                                 Director
                                                                                                                  x              Insider

     Detailed Description of Duties:         Executive Vice President Sales and Marketing - Murray Energy Corporation



     Current Compensation Paid:                                                        Weekly        or        Monthly
        Regular Wages                                                                                      $       40,833
                                       (1)
        Mine Performance Program                                                                                      8,877
        Total Compensation Paid                                                    $            -          $       49,710

     Current Benefits Paid:                                                            Weekly        or        Monthly
        Health Insurance                                                           $            -          $            -
        Life Insurance                                                                          -                           45
        Retirement                                                                              -                       -
        Company Vehicle                                                                         -                     1,200
        Entertainment                                                                           -                       -
        Employee expense reimbursements                                                         -                       -
        Other Benefits                                                                          -                           78
        Total Benefits                                                             $            -          $          1,323

     Current Other Payments Paid:                                                      Weekly        or        Monthly
        Rent Paid                                                                  $            -          $            -
        Loans                                                                                   -                       -
        Other (Describe)                                                                        -                       -
        Other (Describe)                                                                       -                        -
        Other (Describe)                                                                       -                        -
        Total Other Payments                                                       $           -           $            -

     CURRENT TOTAL OF ALL PAYMENTS                                                 $           -           $       51,033

     Notes:
     (1) Amount includes payment of the Oct and Nov 2019 Mine Performance Program.




                                                                    Form 6                                                                              21
        Case 2:19-bk-56885                             Doc 821 Filed 01/30/20 Entered 01/30/20 14:57:02                                                     Desc Main
                                                              Document    Page 22 of 22
                                                                            SCHEDULE OF IN-FORCE INSURANCE
                                                                               Period Ending: December 31, 2019

In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                                                      Case No.: 19-56885 (JEH)
       Debtors




     Insurance Type                                                                                      Carrier                                               Expiration Date
      Property Insurance                                       Lloyd's (Beazley Led)                                                                       12/15/2019-12/15/2020
      Property Insurance                                       Markel Bermuda                                                                              12/15/2019-12/15/2020
      Property Insurance                                       Liberty Bermuda                                                                             12/15/2019-12/15/2020
      Property Insurance                                       Arch Bermuda                                                                                12/15/2019-12/15/2020
      Property Insurance                                       RSUI Indemnity                                                                              12/15/2019-12/15/2020
      Property Insurance                                       OCIL Bermuda                                                                                12/15/2019-12/15/2020
      Property Insurance                                       Argo Bermuda                                                                                12/15/2019-12/15/2020
      Property Insurance                                       AWAC Bermuda                                                                                12/15/2019-12/15/2020
      Property Insurance                                       Lloyd's (Amtrust)                                                                           12/15/2019-12/15/2020
      Property Insurance                                       Axis USA                                                                                    12/15/2019-12/15/2020
      Property Insurance                                       HIIG                                                                                        12/15/2019-12/15/2020
      Property Insurance                                       Starr Surplus Lines Insurance Company                                                       12/15/2019-12/15/2020
      Property Insurance                                       NOA                                                                                         12/15/2019-12/15/2020
      Property Insurance                                       RSUI Indemnity                                                                              12/15/2019-12/15/2020
      Property Insurance                                       Lloyd's (Markel Led)                                                                        12/15/2019-12/15/2020
      Commercial General Liability                             Certain Underwriters at Lloyds Apollo Liability Consortium                                     6/1/2019-6/1/2020
      Commercial General Liability                             Underwriters at Lloyds, London                                                                 6/1/2019-6/1/2020
      Property Insurance - WV/PA                               Western World Insurance Co                                                                     6/1/2019-6/1/2020
      Property Insurance - Ancillary                           Great Lakes Insurance SE                                                                       6/1/2019-6/1/2020
      Pollution Liability                                      Ironshore Specialty Insurance Company                                                          6/1/2019-6/1/2020
      $10,000,000 Umbrella over Primary                        Certain Underwriters at Lloyd's Apollo Liability Consortium/ Hiscox                            6/1/2019-6/1/2020
      Excess Liability $5mil xs $10mil                         Lexington Insurance Company                                                                    6/1/2019-6/1/2020
      Excess Liability $10mil xs $15mil                        Certain Underwriters at Lloyds Apollo Liability Consortium/ Amtrust Casualty Consortium        6/1/2019-6/1/2020
      Excess Liability $25mil xs $25mil                        Ironshore Specialty Insurance Company                                                          6/1/2019-6/1/2020
      Excess Liability $25mil xs $50mil                        HIIG                                                                                           6/1/2019-6/1/2020
      OH Excess Workers Compensation                           Zurich American Insurance Company                                                              6/1/2019-6/1/2020
      WV Excess Workers Compensation                           Rockwood Casualty Insurance Company                                                          12/5/2019-12/5/2020
      Boiler and Pressure Vessel                               Arise Boiler Inspection and Insurance Company Risk Retention Group                           4/15/2019-4/15/2020
      Automobile Liability                                     Travelers Indemnity Company                                                                    6/1/2019-6/1/2020
      Aircraft                                                 Seguros Banorte, S.A. De C.V., Groupo                                                        5/23/2019-5/23/2020
      Aircraft                                                 USAIG                                                                                        5/23/2019-5/23/2020
      Fiduciary Liability                                      Illinois National Insurance Co                                                               7/01/2019-7/01/2020
      The American Coal Company WC                             Rockwood Casualty Insurance Company                                                          7/01/2019-7/01/2020
      American Equipment and Machine, Inc. WC                  Rockwood Casualty Insurance Company                                                          1/01/2019-1/01/2020
      The Ohio Valley Transloading Company WC                  Rockwood Casualty Insurance Company                                                          3/25/2019-3/25/2020
      American Energy Corporation WC                           Rockwood Casualty Insurance Company                                                          2/01/2019-2/01/2020
      KenAmerican Resources, Inc. (MO) WC                      Rockwood Casualty Insurance Company                                                        11/01/2019-11/01/2020
      UtahAmerican Energy, Inc. WC                             Rockwood Casualty Insurance Company                                                        10/01/2019-10/01/2020
      AmericanMountaineer Energy, Inc. WC                      Rockwood Casualty Insurance Company                                                        10/25/2019-10/25/2020
      The Monongalia County Coal Company WC                    Rockwood Casualty Insurance Company                                                        12/05/2019-12/05/2020
      The Muhlenberg County Coal Company, LLC WC               Zurich American Insurance Company                                                            2/13/2019-2/13/2020
      Key Person Life Insurance                                Ameritas Insurance Company                                                                    7/12/1990-6/1/2035
      Key Person Life Insurance                                Ameritas Insurance Company                                                                    7/12/1990-6/1/2035
      Key Person Life Insurance                                John Hancock Financial                                                                      7/12/2002 - 7/12/2020
      Key Person Life Insurance                                John Hancock Financial                                                                      7/12/2002 - 7/12/2020
      Key Person Life Insurance                                Wilton Re (FKA Utica Life)                                                                     7/1/1992-7/1/2040
      Key Person Life Insurance                                Brighthouse Financial (New England Life)                                                     3/25/1999 - to age 95
      Key Person Life Insurance                                MetLife (FKA GenAmerican Financial)                                                          7/12/2002 - to age 95
      Key Person Life Insurance                                Prudential Financial                                                                       12/11/2002 - 12/11/2022
      Key Person Life Insurance                                MetLife (FKA GenAmerican Financial)                                                          5/14/2002-5/14/2022
      International Exporters                                  The Ins Co of the State of PA                                                                6/01/2019-6/01/2020
      Crime                                                    Continental Insurance Co                                                                     5/05/2019-5/05/2020
      Marine General Liability                                 Ascot Insurance Company                                                                    12/05/2019-12/05/2020
      Hull and Machinery incl Collision & Towers Liability     Ascot Insurance Company                                                                    12/05/2019-12/05/2020
      Protection & Indemnity                                   West of England                                                                            12/05/2019-12/05/2020
      COFR                                                     Safe Harbor Pollution                                                                       12/5/2019-12/05/2020
      Excess Marine $40mil xs $10 mil                          Ascot Insurance Company 50%                                                                 12/5/2019-12/05/2020
      Excess Marine $40mil xs $10 mil                          Liberty 12.5%                                                                               12/5/2019-12/05/2020
      Excess Marine $40mil xs $10 mil                          Atlantic Specialty 12.5%                                                                    12/5/2019-12/05/2020
      Excess Marine $40mil xs $10 mil                          Beazley 25%                                                                                 12/5/2019-12/05/2020
      Marine Cargo                                             National Union Fire Ins Co                                                                   8/12/2019-8/12/2020
      Helicopter                                               USAIG                                                                                      12/02/2019-12/02/2020
      American Natural Gas Package                             St. Paul Fire & Marine                                                                       8/01/2019-8/01/2020
      American Natural Gas - Control of Well                   Travelers Property and Casualty                                                              8/15/2019-8/15/2020
      Kidnap and Ransom                                        AIG National Union Fire Ins                                                                  8/11/2019-8/11/2020
      Breach Response                                          Underwriters at Lloyds, London                                                               9/21/2019-9/21/2020
      Ancillary Property for Barns                             Westchester Surplus Lines                                                                    4/13/2019-4/13/2020
      Hangar and Helipad Building                              The Travelers Indemnity Co.                                                                  3/17/2019-3/17/2020
      D&O/EPL/EL-Primary                                       National Union Fire Ins Co                                                                     10/13/18-10/13/20
      Excess D&O/EPL/EL-$5M xs $5M                             Navigators Insurance Co.                                                                       10/13/18-10/13/20



                                                                                    Form 7                                                                                          22
